DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Publication 2016/0100101).
In reference to claim 1, Cohen et al. discloses a display apparatus (see paragraphs 4, 7, 24, 46, 68-69 and Figures 1, 3 and 5 wherein Cohen et al. discloses a computer implemented 
a display (see paragraphs 68-69 and Figures 1, 3 and 5); and
a processor configured to (see paragraphs 4, 24, 73 and Figure 5):
obtain a first image and first information on the first image (see paragraphs 46-47 and Figure 2 wherein Cohen et al. discloses the image obtained via the camera equipped cell phone capturing the image. Cohen et al. discloses the invention performing a “TR” or “transformation recommendation” process on digital photographs involving identifying aspects relating to the image captured via the camera-equipped cell phone.  Cohen et al. does disclose identifying aspects of captured images including information such as color, brightness or geometric features of the captured images.),
obtain second information related to a use environment of the display apparatus (see paragraphs 22, 46-47 and Figures 1-2 wherein Cohen et al. discloses the invention performing a “TR” or “transformation recommendation” process on digital photographs involving identifying aspects relating to the image captured via the camera-equipped cell phone.  Cohen et al. explicitly discloses an aspect being for example a location for the image.  Note, it is clear that since the photo is captured by the camera equipped cell phone the location identified relating to the image also implies the location of the cell phone/display which the Examiner interprets equivalent to Applicant’s “second information related to a use environment of the display apparatus” limitation.  Even further support for such an interpretation yields from the disclosure of Cohen et al. that the actual output of invention is displayed on the same camera-equipped cellular phone (see explicitly paragraph 63).  In other words, the location of the image is performed with the same device (camera-equipped cellular phone) that displays the transformed 
identify a style among a plurality of styles which are applicable to the first image, based on the first information and the second information related to the use environment (see paragraphs 53, 55-56, 60 and Figure 2 wherein Cohen et al. discloses identifying an image filter associated with an identified reference image.  Cohen et al. further explicitly discloses the image filter defining color information which is further learned in order to associate particular color curves with specific locations, times, subject matter, photographers, etc..),
obtain a second image, which is converted from the first image based on information related to the identified style (see paragraph 62 and Figure 2 wherein Cohen et al. discloses applying the identified filter to the image to create a transformed target image.), and
control the display to display the second image (see paragraphs 62-63 and Figures 2-3 wherein Cohen et al. discloses allowing for a preview of the applied filter transformed target image on a display, for example a view-finder display of the camera.  Cohen et al. discloses allowing for the display of “before” and “after” images to allow for a user to clearly see the applied filter.  Note, it is clear that in order for such data to be displayed the invention of Cohen et al. must at least inherently “control the display to display” the image data.).
Although Cohen et al. does disclose identifying aspects of captured images including information such as color, brightness or geometric features of the captured images as well as location information for the captured images and utilizing such aspects in the above mentioned transformation recommendation (“TR”) processing, Cohen et al. does not explicitly disclose utilizing multiple aspects together when performing the TR processing.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)).  Motivation to perform such a modification would be in this case to aid in the processing of Cohen et al. as per the aspect of determining the reference image utilizing not a single aspect of the target image but also including additional aspects thereby increasing accuracy and overall visually pleasing output of the photography transformations in general.
In reference to claims 4 and 14, Cohen et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Cohen et al. discloses the invention performing a “TR” or “transformation recommendation” process on digital photographs involving identifying aspects relating to the image captured via the camera-equipped cell phone (see paragraphs 22, 46-47 and Figures 1-2).  Cohen et al. explicitly discloses an aspect being for example a location (e.g. place) for the image (see paragraph 47).  Note, the Examiner recognizes the claim’s usage of “at least one” type language thus requiring only one of the listed limitations of the claims by the prior art.
In reference to claims 5, 7, 15 and 17, Cohen et al. discloses all of the claim limitations as applied to claims 1, 6, 11 and 16 respectively.  Although Cohen et al. does disclose creating and maintaining a database storing the identifying aspects of the reference images (see paragraph 64), Cohen et al. does not explicitly disclose utilizing a “look-up” table.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute the database of Cohen et al. with a “look-up” table.  Applicant has not disclosed that explicitly implementing a “look-up” table for this situation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected 
In reference to claims 6 and 16, Cohen et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively above.  Cohen et al. does not explicitly disclose performing the TR process a second time thereby, at least inherently, identifying a second style and second transformed target image.  However, since Cohen et al. already discloses the TR process performing the limitations of the claimed invention a first time, the aspect of performing the invention a second time is simply considered duplication of parts for a multiplied effect.  That is, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the TR processing of Cohen et al. a multitude of times, thereby allowing a user of the computerized system to repeatedly select different filters to apply to an image (see St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11, (7th Cir. 1977)).  Motivation to perform such a modification would be to improve upon the customization offerings by the invention of Cohen et al. which would increase due to the repeated customization possibilities by the repeated TR processing.
In reference to claims 8 and 18, Cohen et al. discloses all of the claim limitations as applied to claims 6 and 16 respectively above.  Cohen et al. explicitly discloses the TR process identifying specific subject matter or other content related aspects of the image such as identifying the image comprises landscape, a baby, a particular animal, a group of party-goers, geometric shapes, etc. (see paragraph 47).

In reference to claims 10 and 20, Cohen et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively.  Cohen et al. discloses an identified aspect of the image to be for example a color curve, color balance, brightness, saturation, geometric feature or characteristic, etc. (see paragraph 47).  Note, the Examiner recognizes the claim’s usage of “at least one” type language thus requiring only one of the listed limitations of the claims by the prior art.
In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 11 recites a “method” of the invention of which the Examiner believes has been shown by the teachings of Cohen et al. in the above rejection of claim 1.
Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Publication 2016/0100101) and Dundar et al. (U.S. Publication 2019/0244060).
In reference to claims 2-3 and 12-13, Cohen et al. discloses all of the claim limitations as applied to claims 1 and 11 respectively above.  Although Cohen et al. does explicitly disclose the TR process implemented via a “learning process” (see paragraph 56), Cohen et al. does not explicitly disclose the use of a neural network which uses a model related to an image style.  Dundar et al. discloses implementing a style transfer neural network to generated stylized synthetic images (see paragraph 4).  Dundar et al. explicitly discloses the process implanted via a computer system which utilizes a photo style transfer neural network model to produce the .  

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 08/24/21, with respect to the 35 USC 101 rejection of claims 11-18 and 20 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  In particular, it is now clear that any interpretation of the claims being that of a mental process or abstract idea cannot be made since the claims explicitly recite the method of the invention being performed by a processor a display apparatus.  Thus the claims now integrate any previously interpreted abstract ideas into a practical application reciting the additional elements that amount to significantly more than the abstract idea itself.
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 08/24/21, with respect to the rejection(s) of claim(s) 1, 4, 9-11, 14, 19 and 20 under 35 USC 102 in view of Cohen et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cohen et al. under 35 USC 103.  The Examiner further points out that Cohen et al. does teach the limitation of obtaining second information related to a user environment of the display apparatus as Cohen et al. discloses capturing images via a camera-equipped cellphone, utilizing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/27/21